Title: From George Washington to Lieutenant General Cornwallis, 2 June 1777
From: Washington, George
To: Cornwallis, Charles, second earl of



My Lord,
Camp at Middle Brook June 2d 1777

It is with infinite regret, I am again compelled, to remonstrate against that spirit of wanton cruelty, that has in several instances influenced the conduct of your soldiery. A recent exercise of it towards an unhapp⟨y⟩ officer of ours—Lieutenant Martin—convinces me, that my former representations on that subject, have been unavailing. That Gentleman, by the fortune of war, on saturday last, was thrown into the hands of a party of your horse, and unnecessarily murdered with the most aggravated circumstances of barbarity. I wish not to wound your lordship’s feelings by commenting on this event, but I think it my duty to send his mangled body, to your lines, as an undeniable testimony of the fact, should it be doubted, and as the best appeal to your humanity for the justice of our complaint. I have the honor to be, with due respect, Your Lordship’s Most obedient servant

Go: Washington

